Citation Nr: 0511813	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04 14-534	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement for service connection for hepatitis, including 
yellow jaundice.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from August to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for service 
connection for hepatitis C and yellow jaundice.  He filed a 
timely appeal.  

In December 2004, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board using video-conferencing technology.  A transcript of 
the proceeding is of record.  In April 2005, for good cause 
shown, the Board advanced his case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran claims that, during basic training, a fellow 
serviceman poisoned him by putting poisonous mushrooms in his 
soup (see transcript of the hearing, pg. 7).  He testified 
that he went to sickbay and was treated for "titis" (pgs. 
13-14).  He also said that, after he was discharged, he was 
treated at City Hospital in Baltimore for several months (pg. 
10).  

The veteran's service medical records (SMRs) indicate he 
complained of an upset stomach in September 1971.  In October 
1971, a medical record indicates there was an incident in 
which he was referred to the psychiatric department.  The 
impression was convalescent hepatitis and aggressive 
personality disorder.  Later that month, it was recommended 
that he be discharged for unsuitability because of a 
character and behavior disorder and enuresis (bed-wetting).  
It was noted that he was physically qualified for separation 
from active duty.  It was also noted that, while on active 
duty, he had hepatitis and was treated.

VA outpatient treatment (VAOPT) records from the VA Medical 
Center (VAMC) in Salisbury, North Carolina, indicate the 
veteran gave a history of having hepatitis B and C.  The 
record does not contain any serological testing to confirm 
this diagnosis.  A February 2004 record, however, indicates a 
VA doctor had planned to perform a liver function test (LFT) 
and refer the veteran to a hepatologist if the results were 
abnormal.  This is the most recent medical record in the 
claims file.  

Under the Veterans Claims Assistance Act (VCAA), the VA has a 
duty to assist claimants in obtaining records in the custody 
of a Federal department or agency.  
38 C.F.R. § 3.159(c)(2) (2004).  VA must make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  Id.  VA will end it efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  Id.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  So a remand is 
required to obtain any VAOPT records since February 2004 - 
especially because these records may confirm a diagnosis of 
hepatitis.  

VA is also obligated to assist a claimant in obtaining 
records not in the custody of a Federal department or agency.  
38 C.F.R. § 3.159(c)(1) (2004).  VA must make reasonable 
efforts to obtain relevant records, which generally will 
consist of an initial request for the records, and, if the 
records are not received, at least one follow-up request.  
Id.  A second request is not necessary if a response 
indicates the records sought do not exist or that a follow-up 
request for the records would be futile.  Id.  If VA is 
unable to obtain the records, the claimant must be notified 
accordingly.  38 C.F.R. § 3.159(e) (2004).

In this case, the veteran has stated that he was treated for 
hepatitis at the City Hospital of Baltimore two days after 
being discharged from military service.  He has provided VA 
with an authorization to obtain these medical records, 
but so far these records have not been requested.  (See VA 
Form 21-4142 dated in December 2004).  So a remand is 
required so that VA can assist him in obtaining these 
records.  

In addition, VA has a duty to provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is evidence the veteran was treated for hepatitis while 
on active duty, and there is also evidence that he may have a 
current diagnosis of hepatitis.  But the evidence does not 
indicate this diagnosis has ever been confirmed through 
serological testing.  This is especially important because it 
is unclear what type of hepatitis he had during military 
service.  So a medical examination along with all necessary 
testing and a medical opinion are needed.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Obtain all relevant records of VA 
treatment or evaluation of the veteran since 
February 2004.  Specifically, this should 
include any records of a LFT that was planned 
in February 2004 by the VAMC in Salisbury, 
North Carolina.

2.  Also request all private treatment records 
from Francis Scott Key Hospital (previously 
known as City Hospital of Baltimore) relating 
to any treatment of the veteran during 1971-
1972 for hepatitis.  If the request is 
unsuccessful, notify him appropriately.  
38 C.F.R. § 3.159(e) (2004).  



3.  Schedule the veteran for an 
appropriate VA examination to assess 
whether he currently has hepatitis, and 
if so, what type.  All necessary 
serological testing must be done to 
confirm the diagnosis.  If he has a 
current diagnosis of hepatitis, the 
examiner is asked to express an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
related to his military service.  

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.  The examiner 
is asked to note that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




